ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of --                                )
                                              )
  S.C.A.-Shipping Consultants Associated Ltd. )        ASBCA No. 62368
                                              )
  Under Contract No. N68171-16-D-0020         )

  APPEARANCE FOR THE APPELLANT:                        Mr. Carlos A. I. Murialdo
                                                        Director

  APPEARANCES FOR THE GOVERNMENT:                      Craig D. Jensen, Esq.
                                                        Navy Chief Trial Attorney
                                                       David L. Koman, Esq.
                                                        Trial Attorney

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: May 22, 2020




                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62368, Appeal of S.C.A.-Shipping
Consultants Associated Ltd., rendered in conformance with the Board’s Charter.

      Dated: May 26, 2020

                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals